Citation Nr: 0810278	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-03 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than July 22, 2003 
for the assignment of a 30 percent disability rating for 
service-connected headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from December 1980 to June 
1998.

Procedural history

In an October 2001 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois granted the veteran's claim of entitlement to 
service connection for headaches.  A noncompensable (zero 
percent) disability rating was assigned, effective July 16, 
1998.  The veteran did not appeal that decision.

On June 22, 2003, the veteran filed a claim for an increased 
disability rating for his service-connected headaches.  In 
the March 2004 rating decision which forms the basis for this 
appeal, the RO in St. Louis, Missouri granted a 30 percent 
rating, effective from July 22, 2003.  The veteran disagreed 
with the effective date of the   
increased rating, and after the Chicago RO issued a statement 
of the case (SOC) in January 2005, the veteran perfected his 
appeal by filing a substantive appeal (VA form 9) in February 
2005.

Issues not on appeal

In April 2004, the veteran filed a claim for an increased 
disability rating for his service-connected back disability.  
His claim was denied in a November 2004 RO rating decision, 
and he filed a notice of disagreement in December 2004.  The 
Chicago RO issued a SOC in May 2006.  To the Board's 
knowledge, the veteran did not file a substantive appeal as 
to that issue.  Therefore the issue is not on appeal and will 
be discussed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In addition, the Chicago RO issued a rating decision in May 
2006 which granted a temporary total rating for the period 
from October 20, 2005 through January 31, 2006 and also 
granted service connection for right lower extremity 
radiculopathy with an assigned rating of 20 percent effective 
April 30, 2004.  In an August 2007 decision, the RO in 
Milwaukee, Wisconsin granted a temporary total rating from 
January 16, 2007 to March 1, 2007; granted a special monthly 
pension based on housebound status from October 20, 2005 to 
February 1, 2006 and from January 16, 2007 to March 1, 2007.   
To the Board's knowledge, the veteran did not disagree with 
any aspect of either decision.

FINDINGS OF FACT

1. In an October 2001 rating decision, the RO granted service 
connection for headaches.  A noncompensable disability rating 
was assigned.  The veteran did not appeal.

2.  On July 22, 2003, the veteran filed a claim of 
entitlement to an increased disability rating for his 
service-connected headaches.

3. In a March 2004 rating decision, an increased disability 
rating of 30 percent was granted for the service-connected 
headaches, effective July 22, 2003.

4.  It was factually ascertainable as of July 22, 2002 that 
the frequency and severity of the veteran's service-connected 
headaches approximated that required for the assignment of a 
30 percent disability rating.


CONCLUSION OF LAW

An effective date of July 22, 2002 is warranted for an 
increased disability rating of 30 percent for the veteran's 
service-connected headaches.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned July 22, 2003 for the assignment of a 30 
percent disability rating for his service-connected 
headaches.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

No VCAA notice is necessary in this case because, as is more 
thoroughly discussed below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder. 
The United States Court of Appeals for Veterans Claims (the 
Court) held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
generally Nelson v. Principi, 18 Vet. App. 407, 410 (2004). 

No additional development could alter the evidentiary posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

The Board adds that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2007). 
He has been ably represented by his service organization, 
which has filed written argument on his behalf. In his 
February 2005 VA Form 9, the veteran indicated that he did 
not desire a personal hearing

Accordingly, the Board will move on to a decision.



Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Effective dates - increased rating claims

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) 
(2007).

Claims for VA benefits

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 U.S.C.A. § 101(30) (West 
2002); 
38 C.F.R. § 3.1(p) (2007).  An informal claim is ". . . [a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  See 38 C.F.R. § 3.155(a) (2007). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. See 38 C.F.R. § 3.155 (2007).

The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  See 38 U.S.C.A. 
§ 101(30) (West 2002); 38 C.F.R. § 3.1(r) (2007).

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002).  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4.

Specific rating criteria

The veteran's service-connected headaches have been diagnosed 
as migraine headaches.  Under Diagnostic Code 8100, migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  Migraine 
headache disorders with characteristic prostrating attacks 
occurring on an average once a month warrants a 30 percent 
disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months. Migraine headaches with 
less frequent attacks warrant a noncompensable disability 
rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  
[The Board observes that these same criteria were in effect 
at all times hereinafter mentioned.]

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Factual background

As was described in the Introduction, the veteran's initial 
claim of entitlement to service connection for headaches was 
granted in an October 2001 RO rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective July 16, 1998.  The veteran did not appeal that 
decision.

On July 22, 2003, the veteran filed a claim for an increased 
disability rating for his service-connected headaches.  In 
the March 2004 rating decision which forms the basis for this 
appeal, the RO in St. Louis, Missouri granted a 30 percent 
rating, effective from July 22, 2003. 

The veteran's contentions

In a February 2008 VA Form 646, the veteran's accredited 
local representative, in essence, pointed to medical evidence 
in the record prior to July 22, 2003 which in her opinion 
supported the assignment of the 30 percent rating.  In an 
informal hearing presentation dated March 14, 2008, the 
veteran's representative at the Board echoed those 
contentions, specifically referring to a July 2001 VA 
Compensation and Pension (C&P) examination which described 
the veteran's headaches as "significant".  These 
statements, taken together, indicate that the veteran is 
contending that it was factually ascertainable that headache 
disability congruent with the assignment of a 30 percent 
rating existed prior to July 22, 2003.  

Discussion

The Board's initial inquiry is to ascertain when the veteran 
filed his claim for an increased rating.  It is undisputed 
that such a claim was filed on July 22, 2003.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
C.F.R. §§ 3.1(p), 3.155(a) (2007);  see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  The veteran and 
his representative have pointed to no specific claim for an 
increased rating, formal or informal, filed after the October 
2001 rating decision granting service connection and before 
July 22, 2003.  The Board has identified no such document. 

The veteran's representative mentioned a VA outpatient 
treatment record dated February 8, 2002 in which the veteran 
was seen for a complaint of headaches, as well as a December 
2001 VA examination report, which mentioned a head injury.  
The representative did not indicate that she believed that 
either of these was an informal claim.  In any event, these 
VA examination and treatment records cannot be considered to 
be informal claims for an increased rating because they do 
not reflect an intent on the part of the veteran to apply for 
an increased rating.  An informal claim must identify the 
benefit sought; the mere reference in medical treatment 
records to that disability is not a claim.  See 38 C.F.R. § 
3.155 (2007); see also Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) [an informal claim must identify the benefit sought]; 
Ellington v. Nicholson, No. 04-0403 (U.S. Vet. App. July 25, 
2007) [in the absence of a sufficient manifestation of an 
intent to apply for benefits for a particular disease or 
injury, a document providing medical information in and of 
itself is not an informal claim for VA benefits].

In short, the Bard finds that the date of the veteran's 
increased rating claim was July 22, 2003.  The next question 
is whether it was factually ascertainable that an increase in 
disability took place in the one year period prior to that 
date.  
See 38 C.F.R. § 3.400(o).

There are no pertinent medical records which cover the period 
from July 22, 2002 and July 22, 2003.  As indicated above, 
the veteran through his representative is relying on earlier 
medical records, in the particular the report of the June 21, 
2001 C&P examination.  During that examination, the veteran 
complained of migraine headaches occurring approximately once 
per month, which lasted all day and that the only thing which 
helped him was lying down in a dark room.  Diagnoses included 
"Migraine headaches, significant without functional 
impairment".
[In the October 2001 rating decision which granted service 
connection and assigned a noncompensable rating, the RO chose 
to ignore the veteran's recent report of prostrating 
headaches once per month and instead relied upon earlier 
reports of les frequent headaches.] 
 
During an October 2003 VA examination, the veteran 
essentially repeated his descriptions of his headaches.  That 
was the basis of the March 2004 increase in the assigned 
rating to 30 percent.

After having carefully considered the matter, the Board 
believes that it was factually ascertainable that the 
veteran's service-connected headaches were 
30 percent disabling as of July 22, 2002, one year before he 
filed his claim of entitlement to an increased rating on July 
22, 2003.  See 38 C.F.R. § 3.400(o) (2007).  In so 
concluding, the Board has taken into consideration the C&P 
examination reports, which included the veteran's description 
of prostrating headaches approximately once a month.  There 
is no evidence to the contrary.

There is no evidence that a disability rating in excess of 30 
percent was warranted during the one year period prior to 
July 22, 2003, and the veteran does not so contend.

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that his headaches were 
of sufficient severity to warrant the assignment of a higher 
rating prior to June 22, 2002 and so he should receive 
compensation from an even earlier date.  However, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). As explained above, the Board has 
decided this case based on the law and regulations.  
Specifically, an effective date may not be granted earlier 
than June 22, 2002 under 38 C.F.R. § 3.400(o).

In summary, for reasons and bases expressed above, the Board 
finds that an effective date of July 22, 2002 may be assigned 
for the 30 percent disability rating for the veteran's 
service-connected headaches.  The appeal is allowed to that 
extent.


ORDER

An earlier effective date, July 22, 2002, is assigned for the 
increased disability rating of 30 percent for service-
connected headaches.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


